Citation Nr: 0015688	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD) from December 29, 1995 
to April 20, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1989 to 
December 1994.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted service connection for 
PTSD and assigned a 10 percent rating for the disorder, 
effective from December 29, 1995 (date of receipt of the 
original claim).  

During the appeal, an RO decision in September 1998 increased 
the rating for the veteran's PTSD from 10 percent to 50 
percent, effective from April 21, 1998.  The RO determined at 
that time that the latter date was the day of a post-service 
motor vehicle accident which a subsequent examination showed 
had aggravated the veteran's PTSD.  The veteran subsequently 
indicated his satisfaction with the 50 percent rating, 
thereby withdrawing the claim for a rating in excess of 50 
percent for PTSD from April 21, 1998.  (See statements 
received by RO in September and October 1998.)  Thus, the 
issue that remains is entitlement to a rating in excess of 10 
percent for PTSD, from December 29, 1995, to April 20, 1998.

The veteran requested an RO hearing in his January 1999 VA 
Form 9.  However, he subsequently withdrew that request in a 
statement received by the RO in May 1999. 


FINDING OF FACT

From December 29, 1995 to April 20, 1998, the veteran's PTSD 
was manifested by definite social and industrial impairment 
or occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks; his PTSD was not 
productive of more than definite or moderately large social 
and industrial impairment or more than an occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks. 

CONCLUSION OF LAW

The criteria for entitlement to an initial assignment of a 
rating of 30 percent, and no more, for PTSD have been met, 
from December 29, 1995, to April 20, 1998.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.132, Code 9411 (1996); 38 
C.F.R. § 4.130, Code 9411 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the veteran has withdrawn his appeal for a rating in 
excess of 50 percent  for his PTSD, he has expressed 
dissatisfaction with the effective date of April 21, 1998 for 
the increase to 50 percent.  Since this appeal is from the 
original rating action, the issue is properly characterized 
as entitlement to a rating in excess of 10 percent for PTSD, 
from December 29, 1995, to April 20, 1998.

As a preliminary matter, the Board finds that the veteran's 
claim for a higher initial rating is plausible and capable of 
substantiation; thus, it is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  When a veteran submits a well-
grounded claim, the VA must assist him in developing facts 
pertinent to that claim.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and no further assistance to the veteran is required 
to comply with 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the United States Court of Appeals for Veterans Claims 
(Court) held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
the applicable regulations require that the new rating 
criteria regarding mental disorders do not have retroactive 
application prior to November 7, 1996.  See 38 U.S.C.A. 
§ 5110(g).  Therefore, in this case, the Board must consider 
the veteran's service-connected PTSD under the old criteria 
both prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996, and determine which 
set of criteria is most favorable to the veteran.

Service connection was established and a 10 percent 
evaluation was assigned for PTSD by a rating decision of June 
1996, under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 
(1996), effective from the date of receipt of the original 
claim.  Under the criteria prior to November 7, 1996, a 10 
percent evaluation was warranted for PTSD with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation 
was warranted for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  A 70 
percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  The Court indicated that the 
Board should construe the term "definite" in a manner that 
would quantify the degree of impairment.  In a subsequent 
opinion, the General Counsel of the VA concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

Under the criteria in effect from November 7, 1996, a 30 
percent evaluation was warranted for PTSD causing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent evaluation for PTSD causing occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for PTSD 
causing occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411 (1999).

According a VA examination report of June 1996, the veteran 
had been involved in a fatal accident during his active 
service.  After the veteran, who was driving an armored 
personnel carrier with 11 soldiers, slapped at a wasp that 
had flown into the driver's compartment, the vehicle veered 
off of the road and into a ditch.  Two soldiers were killed 
in the accident.  As a result, the veteran developed 
flashbacks, cold sweats, and survivor guilt.  After his 
discharge, the veteran worked as a truck driver, and he 
reported that he had problems with bad memories.  On mental 
status examination, the veteran was polite, alert, pleasant, 
and cooperative.  His mood was slightly depressed.  He had no 
suicidal or homicidal ideas, and he was experiencing no 
delusions or hallucinations.  He was oriented to time, place, 
and person, and his memory for recent and remote events was 
intact, along with his judgment.  The veteran had "a good 
deal of insight" and he was strongly motivated to remain 
productive.  The examiner diagnosed PTSD with depression.  He 
indicated that the diagnosis was supported by recurrent and 
intrusive recollections of the tragedy with nightmares and 
flashbacks.  The veteran also had a restricted affect and 
some social detachment.  The examiner indicated that the 
veteran's Global Assessment of Functioning (GAF) score was 
50, and he stated that the veteran's prognosis was fair 
because he could function and continue to work.  The examiner 
indicated that the veteran's incapacity from PTSD was mild.
The veteran and his wife testified at an RO hearing in April 
1998.  The veteran stated that he was very nervous when 
driving his truck for Coca-Cola and for the Post Office 
because of the April 1991 accident.  He further testified 
that he was especially nervous during inclement weather, but 
that he had to continue to do the work because he had a wife 
and children to support.  Nevertheless, he indicated that 
although he had missed little time from work and he basically 
worked a full schedule, these facts were not dispositive to 
his claim for an initial rating in excess of 10 percent.  The 
veteran also told the hearing officer that he was not 
receiving any formal treatment for his PTSD, although he was 
interested in having treatment.  

A May 1998 VA examination report reflected that the veteran 
was then receiving treatment for PTSD, although this was 
after a recent motor vehicle accident resulting in a 
fatality.  Moreover, the veteran said that he did not take 
any prescription drugs for his PTSD, but he took an over-the-
counter pill called "Ripped Fuel" to combat his symptoms.

Considering the old rating criteria, and resolving reasonable 
doubt in favor of the veteran (38 U.S.C.A. § 5107(b)), the 
Board finds that the evidence as a whole demonstrates 
definite or moderately large social and industrial impairment 
from service-connected PTSD, and such supports an increased 
rating to 30 percent under the old rating criteria.  38 
C.F.R. § 4. 132, Code 9411 (1996).  The Board notes that, 
while the June 1996 mental status examination was essentially 
normal, aside from slight depression, and the degree of 
incapacity was reported as mild by the psychiatrist who 
performed that evaluation, the veteran did give a history of 
recurrent nightmares, intrusive thoughts and flashbacks of an 
inservice stressor at that time, and the examiner recorded a 
GAF score of 50, denoting significant impairment.  (According 
to the Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed. (DSM-IV), a GAF score of 41 to 50 reflects serious 
symptoms.) It is the Board's judgment that the overall 
disability picture is consistent with definite or moderately 
large social and industrial inadaptability.  With regard to 
the new rating criteria, while the mental status examination 
findings are, arguably, not suggestive of a 30 percent under 
the new criteria, the remainder of the examination report, to 
include the history of symptoms, is supportive and suggests 
PTSD results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  Thus, 
the veteran meets the criteria for a 30 percent rating, 
during the period of time in question, under either the old 
or new rating criteria.  

The next question is whether the veteran meets the criteria 
for a 50 percent rating, from December 29, 1995, to April 20, 
1998, under either the old or new rating criteria.  The June 
1996 mental status examination showed the veteran to be alert 
and oriented.  His long and short term memory was intact, and 
it was noted that he had a good deal of insight.  His 
judgment was also intact, and it was observed that he was 
strongly motivated to remain productive.  The level of 
depression was reported as only slight.  Although the veteran 
stated that he had difficulty driving his truck, especially 
in inclement weather, he said that he did not miss any time 
from work.  Moreover, the examiner in June 1996 specifically 
stated that the veteran could continue to work.  The veteran 
also indicated that he was not having hallucinations, 
delusions, or suicidal or homicidal ideation.  While a GAF 
scale score of 50 was noted, the examiner opined that the 
degree of psychiatric incapacity was mild.  The Board finds 
that the overall disability picture is not more than definite 
or moderately large.  Thus, a rating in excess of 30 percent 
is not warranted under the old criteria.  

The June 1996 VA psychiatric examination report shows no 
indication of most of the criteria for a 50 percent rating 
under the revised rating criteria.  That is, the evaluation 
did not reveal flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; a history of panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking.  Under these circumstances, the Board finds that a 
rating in excess of 30 percent is not warranted under the new 
rating criteria. 

In summary, the Board finds that, from December 29, 1995 to 
April 20, 1998, the veteran's PTSD was manifested by definite 
social and industrial impairment or occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks; his PTSD was not productive of more than definite or 
moderately large social and industrial impairment or more 
than an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The Board has considered the doctrine of reasonable 
doubt on the question of whether a rating in excess of 30 
percent is warranted during the period of time in question 
but, as the preponderance of the evidence is against that 
aspect of the claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, entitlement to an 
assignment of an initial rating of 30 percent for PTSD, from 
December 29, 1995 to April 20, 1998, is warranted.   


ORDER

Subject to the regulations governing the payment of monetary 
benefits, entitlement to an initial rating of 30 percent, and 
no more, for PTSD, from December 29, 1995, to April 20, 1998, 
is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

